           CASE 0:15-cr-00237-JRT-BRT Doc. 216 Filed 07/13/20 Page 1 of 1



Good Day

Im writing this email on behalf of my siblings and myself.

I would like to start of by saying my father is a good father, he grew us up and he has been a mother and father to us.
Since he went to jail, our lives have been turned upside down. From judgements passed on to us as CHILDREN of a
terrorist, to financial issues. Our father is the only bread winner in his house hold which currently occupies some of
my siblings. I have a special needs brother which is in need of his father, who is currently suffering from panic
attacks. There has been no income since he was put in prison. Despite the crime he has been accused of, we miss and
love him dearly. We are begging you to send him home. He is not a BAD person. We are in no way associated with
Hezbollah nor will we ever be. We live a western life despite of our religion. We are worried about his health
considering the fact that he has had multiple strokes. Two years ago i gave birth to my twins and they still haven't
met their grandfather. Please grant us the ability to reunite with him. He is not that young anymore and whatever he
did, we sure he has learnt his lesson. He Has lost everything from income to assets cause we had to sell most things
to pay for lawyers ect. I do hope that you take our plea into consideration when you sentence him.

Thank you for reading this.
Miriana
